AMENDMENT NO. 2

TO

ICEWEB, INC.

2012 EQUITY COMPENSATION PLAN

 

WHEREAS, on August 28, 2012, IceWEB, Inc. (the “Company”), adopted the 2012
Equity Compensation Plan (the “Plan”) covering 25,000,000 shares of Common
Stock;




WHEREAS, on January 17, 2013 the Company amended the Plan to further increase
the authorized number of shares of Common Stock included within the Plan to
80,000,000 shares; and

 

WHEREAS, the Company desires to amend the Plan to further increase the
authorized number of shares of Common Stock included within the Plan;

 

NOW, THEREFORE, pursuant to the unanimous written consent of the Company’s Board
of Directors of even date herewith, the Company hereby amends the Plan as
follows:

 

1.         Section 4 of the Plan entitled “Shares Subject to Plan” is hereby
amended so that the maximum aggregate number of shares which may be issued under
the Plan shall be 105,000,000 shares of Common Stock.

 

 

2.  

Except as modified herein, the terms and conditions of the Plan shall remain in
full force and effect.

 

Executed this 25th day of September, 2013.

 

ICEWEB, INC.

 

By:/s/ Robert M. Howe III

Robert M. Howe III, CEO

 

Notary:

 

Subscribed and sworn before me this 26th day of September, 2013.

 

/s/ My Le Phuong

Notary Public

 

My Commission Expires May 31, 2017

 









